DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of under 35 U.S.C. 119(e) is acknowledged and accepted. 
Drawings
The drawings with 10 Sheets of Figs. 1-10 received on 11/29/2018 are acknowledged.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: label ‘250’ in Fig 2B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “the boundary area has a thickness as measured in at least one direction perpendicular to the principal axis of the HRM less than a thickness of the HRM as measured parallel to the principal axis of the HRM” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification





Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because
Abstract recites “hologram recording are described.” in lines 1-2. This is incorrect language. Examiner suggests –hologram recording.--.
 Correction is required.  See MPEP § 608.01(b).

Information Disclosure Statement







The information disclosure statement filed 1/26/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the IDS is empty and has missed listing the 2 references, Non Patent literature submitted on 1/26/2021.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of 

Claim Objections
Claims 1-5 objected to because of the following informalities:
Claim 1 recites:
-“a holographic material” in line 3. There is sufficient antecedent basis for this limitation. Examiner suggests –the holographic material--.
-“the recorded area” in line 7. There is insufficient antecedent basis for this limitation. Examiner suggests –the recording area--.
-“the unrecorded area” in lines 7-8. There is insufficient antecedent basis for this limitation. Examiner suggests –the bleached area--.
Claim 4 recites “the photopolymer layer” in line 3. There is insufficient antecedent basis for this limitation. Examiner suggests –the holographic material--.
Claim 5 recites “the HOE” in line 2. There is insufficient antecedent basis for this limitation. Examiner suggests –the HRM--.
Claims 2-5 are dependent on claim 1 and hence inherit its deficiencies.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, as best understood, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a bleached area” in line 5 and “the unrecorded area” in line 8. It is not clear if the bleached area is the same as the unrecorded area or different. For the purpose of examination, the unrecorded area is interpreted as the bleached area.	Claims 2-5 are dependent on claim 1 and hence inherit its deficiencies.
	Claim 4 recites “the photopolymer layer” in line 3. It is not clear if the photopolymer layer is the same as the layer of holographic material or different. For the purpose of examination, the photopolymer layer is interpreted to be the layer of holographic material.
	Claim 5 recites “the HOE” in line 2. It is not clear if the HOE is the same as the holographic recording medium or HRM or if the HOE is made of the HRM. For the purpose of examination, HOE is interpreted to be HRM.
 
Claim Rejections - 35 USC § 103










In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemori et al (US 2012/0250119 A1, hereafter Takemori)

Regarding Claim 1, Takemori teaches (fig 1-2,6A,6B),   a holographic recording medium  (“HRM”) (holographic recording medium 14, p42, lines 1-7, fig 1) comprising a single contiguous layer of holographic material (transparent polymeric binder with a photoreactive dye, p15, lines 1-6, holographic recording medium 14 has the polymeric binder with the dye, p42, lines 1-7), the HRM (holographic recording medium 14, p42, lines 1-7) further comprising:
	a recording area (area on the face of the person of holographic image in fig 6B,see annotated fig 6B below,  area which was masked with the negative greyscale image in fig 6A while being exposed to UV light source and the fringe field is bright) wherein in the recording area (area on the face of the person of holographic image in fig 6B, area which was masked with the negative greyscale image in fig 6A while being 
	a bleached area (area on holographic recording medium 14 which does not have the holographic image 16 recorded, fig 1, see annotated fig 1 below, initially a blank rectangular hologram is taken and a holographic image 16 is recorded on it), wherein in the bleached area (area on holographic recording medium 14 which does not have the holographic image 16 recorded, fig 1, see annotated fig 1 below) the holographic material (transparent polymeric binder with a photoreactive dye, p15, lines 1-6) of the HRM (holographic recording medium 14, p42, lines 1-7, fig 1)  is not photopolymerizable (The unrecorded area of the holographic recording medium 14 with no grey scale mask on top, when subject to actinic radiation would be bleached due to diffusion and diffraction and also upon completion of image recording, (image 16)  chemical stabilization technique to prevent loss of hologram intensity by chemically converting any unreacted photoreactive dye into a different form that is no longer light sensitive, p50, lines 1-10, being no longer light sensitive is being not photopolymerizable); 
	a boundary area (dark area  of holographic image, see annotated fig 6B) oriented perpendicular to the principal axis (principal axis is taken along the thickness direction of the holographic recording material 14) of the HRM (holographic recording medium 14, p42, lines 1-7) positioned between the recorded area (area on the face of the 
	wherein in the boundary area (dark area of holographic image, see annotated fig 6B) the holographic material (transparent polymeric binder with a photoreactive dye, p15, lines 1-6) of the HRM (holographic recording medium 14, p42, lines 1-7) is photopolymerizable to a second degree (fringes in the dark area of holographic image in fig 6B are a different shade from the face of the person, corresponding to the negative of grayscale image mask, p56, lines 1-15 and hence have a second refractive index contrast, p41, lines  1-15, , hence the polymer is photopolymerizable to a second degree);
	wherein the first degree (fringes in the area on the face of the person of holographic image in fig 6B are bright and hence have a first refractive index contrast, p41, lines  1-15, hence the polymer is photopolymerizable to a first degree) to which the holographic material (transparent polymeric binder with a photoreactive dye, p15, lines 1-6) of the HRM (holographic recording medium 14, p42, lines 1-7) is photopolymerizable in the recording area (area on the face of the person of holographic image in fig 6B,see annotated fig 6B below,  area which was masked with the negative greyscale image in fig 6A while being exposed to UV light source and the fringe field is bright)  is higher than the second degree (fringes in the dark area of holographic image in fig 6B are a different shade from the face of the person, corresponding to the negative of grayscale image mask, p56, lines 1-15 and hence have a second refractive 
	wherein the boundary area (dark area  of holographic image, see annotated fig 6B)  has a thickness (thickness of the dark area is interpreted to be the length transversely across the dark area in the image, see annotated fig 6B) as measured in at least one direction perpendicular (transverse length across dark area in fig 6B is perpendicular to the thickness of the article 11 in annotated fig 1) to the principal axis (principal axis is taken along the thickness direction of the holographic recording material 14) of the HRM (holographic recording medium 14, p42, lines 1-7)  more than  the thickness of the HRM (holographic recording medium 14, p42, lines 1-7) as measured parallel to the principal axis (principal axis is taken along the thickness direction of the holographic recording material 14) of the HRM (holographic recording 

Fig 1

    PNG
    media_image1.png
    187
    607
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    396
    320
    media_image2.png
    Greyscale

            
	However Takemori does not teach 

Although Takemori does not explicitly disclose the boundary area has a thickness as measured in at least one direction perpendicular to the principal axis of the HRM less than a thickness of the HRM as measured parallel to the principal axis of the HRM, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention that the boundary area has a thickness as measured in at least one direction perpendicular to the principal axis of the HRM less than a thickness of the HRM as measured parallel to the principal axis of the HRM since the boundary area has a thickness measured in at least one direction perpendicular to the principal axis of the HRM is more than a thickness of the HRM measured parallel to the principal axis of the HRM is disclosed and there are a finite potential ways (#3, thickness of boundary area in a direction perpendicular to principal axis is less than, equal to or more than thickness of HRM measured parallel to principal axis) in which the thicknesses can be related.  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify Takemori to have the boundary area has a thickness as measured in at least one direction perpendicular to the principal axis of the HRM less 

Regarding Claim 2, Takemori teaches the HRM of claim 1 wherein the thickness of the HRM (holographic recording medium 14, p42, lines 1-7) as measured parallel to the principal axis of the HRM (holographic recording medium 14, p42, lines 1-7) is selected from a group consisting of: less than one millimeter (thickness of holographic recording medium of 0.5 micron-1000micron, p40, lines 1-3) less than one hundred micrometers, and less than six micrometers.

Regarding Claim 3, Takemori teaches the HRM of claim 1, further comprising a protective layer (protective layer, p50, lines 1-10) carried by the holographic material layer (transparent polymeric binder with a photoreactive dye, p15, lines 1-6).

Claim 4, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemori et al (US 2012/0250119 A1, hereafter Takemori) and further in view of  Uchida et al (US 7,133,170 B1, of record, hereafter Uchida).

Regarding Claim 4, Takemori teaches the HRM of claim 3, 
	wherein the protective layer (protective layer, p50, lines 1-10) comprises a first protective layer (top-coat layer 18, p42, lines 1-13) and a second protective layer (support layer 12, p42, lines 1-13), wherein the first protective layer (top-coat layer 18, 
	However Takemori does not teach
wherein 48 LEGAL\39220830\1at least one of the first protective layer and the second protective layer comprise a provisional protective layer.
	Takemori and Uchida are related as protective layers in HRM.
	Uchida teaches (fig 10A,10B), a HRM (holographic material layer 33, with light shielding member 41, col 8, lines 1-3)
	wherein 48 LEGAL\39220830\1at least one of the first protective layer (light shielding member 41, col 8, lines 55-61) and the second protective layer comprise a provisional protective layer (light shielding member 41 is removed from/attached to the recording zone, col 8, lines 62-65, col 9, lines 4-9, hence it is provisional).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takemori to include the teachings of Uchida such that at least one of the first protective layer and the second protective layer comprise a provisional protective layer for the purpose of the holographic material being protected while stored and later enabling recording or fixing processes, col 9, lines 1-9).
	
Claim 5, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemori et al (US 2012/0250119 A1, hereafter Takemori) and further in view of Lee et al (US 2015/0177686 A1, hereafter Lee).

Regarding Claim 5, Takemori teaches the HRM of claim 1.
	However Takemori does not teach
	wherein the recording area has a thickness measured in at least one direction perpendicular to the principal axis of the HOE less than 2 millimeters.
	Takemori and Lee are related as holograms.
	Lee teaches 
wherein the recording area (holographic element to be recorded on a hologram film, p54, lines 3-6) has a thickness (length or width of hologram is interpreted as the thickness in a direction perpendicular to the principal axis) measured in at least one direction perpendicular to the principal axis (principal axis is along a parallel to the thickness of the holographic element) of the HOE (holographic element, p54, lines 3-6) less than 2 millimeters (1mm by 1mm, length or width of 1mm).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takemori to include the teachings of Lee such that wherein the recording area has a thickness measured in at least one direction perpendicular to the principal axis of the HOE less than 2 millimeters for the purpose of manufacturing a hologram of commonly used dimensions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JYOTSNA V DABBI/Examiner, Art Unit 2872              					6/5/2021